Citation Nr: 0717754	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease (hypertension).

2.  Entitlement to service connection for arteriosclerotic 
heart disease (heart condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for hypertension and heart condition.  

A hearing was held via videoconference before the undersigned 
Veterans Law Judge in September 2005, and these matters were 
remanded in December 2005 for further development. 

The appeal is REMANDED again to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

At the April 2005 Board hearing, the veteran indicated that 
he received treatment at the Air Force Base Hospital in 
Little Rock, Arkansas, from 1972 to 1978.  This includes 
treatment during service and five years after discharge.  The 
RO requested treatment records from that facility for 1973-
1978 as "retiree records" to no avail. 
The RO should attempt to obtain the missing records, with it 
noted some of the requested records would have been generated 
during active service.  

In a January 2007 statement, the veteran claims to have 
received medical treatment in Vietnam from April 1963 to 
April 1964 and from January 1967 to January 1968.  A previous 
request for records was limited to the year 1964.  That 
resulted in additional records being obtained.  A search in 
records of the additional years should be made.  

Finally, the veteran's service medical records show that he 
had elevated blood pressure readings in March 1964, July 
1971, and December 1971.  Post-service medical records show 
the veteran's current diagnoses of hypertension and heart 
condition.  Given the presence of elevated blood pressure 
readings in service, and the presence of current 
disabilities, an examination and opinion is needed to 
ascertain whether current disabilities may be etiologically 
related to findings noted in service.    See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC, and 
any other appropriate agency, and 
request the following:  

        a.) any records regarding 
treatment of the veteran at the US 
medical facility at the Ton Son Nhut 
Air Base in the Republic of Vietnam for 
the period from January 1963 to 
December 1968, and 

       b.) the veteran's medical records 
for treatment received at the Air Force 
Base Hospital in Little Rock, Arkansas, 
as both an active duty serviceman and a 
retiree, from 1972 to 1978.

If no additional service or post 
service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of those facts.

2.  After the above action has been 
accomplished to the extent possible, 
the veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of his 
hypertension and heart condition.  
Prior to the examination, the complete 
claims folder should be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in examination report.  The 
examiner should be requested to 
provided an opinion as to whether it is 
at least as likely as not (i.e., at 
least a 50% probability) that any 
hypertension or heart disability had 
its onset during service, and in 
particular whether any such disability 
is related to any findings noted in 
service, including any incidents of 
elevated blood pressure readings.  The 
rationale for all opinions expressed 
should be provided.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (6).

 
